STATEMENT OF ADDITIONAL INFORMATION April 1, 2015, as revised or amended April 27, 2015, June 1, 2015, September 1, 2015, September 4, 2015, October 1, 2015, October 6, 2015, November 6, 2015, December 31, 2015, February 1, 2016 and March 1, 2016 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than BNY Mellon Absolute Insight Multi-Strategy Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date BNY Mellon Absolute Insight Funds, Inc. BNYMAIF BNY Mellon Absolute Insight Multi-Strategy Fund** BNYMAIMSF Class A/MAJAX Class C/MAJCX Class I/MAJIX Class Y/MAJYX October 31st November 6 th Dreyfus Bond Funds, Inc. DBF Dreyfus Municipal Bond Fund DMBF DRTAX August 31 st December 31 st Dreyfus Intermediate Municipal Bond Fund, Inc. DIMBF DITEX May 31 st October 1 st Dreyfus Municipal Funds, Inc. DMF Dreyfus AMT-Free Municipal Bond Fund DAFMBF Class A/DMUAX August 31 st December 31 st Class C/DMUCX Class I/DMBIX Class Y/DMUYX Class Z/DRMBX Dreyfus High Yield Municipal Bond Fund DHYMBF Class A/DHYAX August 31 st December 31 st Class C/DHYCX Class I/DYBIX Class Y/DHYYX Class Z/DHMBX Dreyfus New York Tax Exempt Bond Fund, Inc. DNYTEBF DRNYX May 31 st October 1 st Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. DPCAMTMBF Dreyfus California AMT-Free Municipal Bond Fund DCAMTMBF Class A/DCAAX May 31 st October 1 st Class C/DCACX Class I/DCMIX Class Y/DCAYX Class Z/DRCAX Dreyfus Premier GNMA Fund, Inc . DPGNMAF Dreyfus GNMA Fund DGNMAF Class A/GPGAX April 30 th September 1 st Class C/GPNCX Class Y/GPNYX Class Z/DRGMX GRP3-SAI-0316 Dreyfus Stock Funds DSF Dreyfus International Equity Fund DIEF Class A/DIEAX September 30 th February 1 st Class C/DIECX Class I/DIERX Class Y/DIEYX Dreyfus International Small Cap Fund DISCF Class A/DYAPX October 31 st March 1 st Class C/DYCPX Class I/DYIPX Class Y/DYYPX Dreyfus Small Cap Equity Fund DSCEF Class A/DSEAX September 30 th February 1 st Class C/DSECX Class I/DSERX General New Jersey Municipal Money Market Fund, Inc. GNJMMMF Class A/DNJXX November 30 th April 1 st Strategic Funds, Inc. SF Dreyfus Active MidCap Fund DAMCF Class A/DNLDX December 31 st September 1 st Class C/DNLCX Class I/DNLRX Class Y/DNLYX Dreyfus Conservative Allocation Fund DCAF SCALX August 31 st December 31 st Dreyfus Growth Allocation Fund DGAF SGALX August 31 st December 31 st Dreyfus Moderate Allocation Fund DMAF SMDAX August 31 st December 31 st Dreyfus MLP Fund*** DMLPF Class A/DMFAX November 30 th April 27 th Class C/DMFCX Class I/DMFIX Class Y/DMFYX Dreyfus Select Managers Small Cap Growth Fund DSMSCGF Class A/DSGAX May 31 st October 1 st Class C/DSGCX Class I/DSGIX Class Y/DSGYX Dreyfus Select Managers Small Cap Value Fund DSMSCVF Class A/DMVAX November 30 th April 1 st Class C/DMECX Class I/DMVIX Class Y/DMVYX Dreyfus U.S. Equity Fund DUSEF Class A/DPUAX November 30 th April 1 st Class C/DPUCX Class I/DPUIX Class Y/DPUYX Global Stock Fund GSF Class A/DGLAX November 30 th April 1 st Class C/DGLCX Class I/DGLRX Class Y/DGLYX International Stock Fund ISF Class A/DISAX November 30 th April 1 st Class C/DISCX Class I/DISRX Class Y/DISYX *
